Citation Nr: 0406609	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to eligibility benefits under the Veterans 
Education Assistance Program (Chapter 32).  




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from December 1978 to 
December 1998. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for educational benefits 
under the Veterans Education Assistance Program (Chapter 32).  

The veteran originally requested a Travel Board hearing, but 
in November 2003 withdrew her request for a hearing.


REMAND

The appellant filed an application for Chapter 32 educational 
assistance benefits, and the RO thereafter denied the claim 
on the basis that the appellant no longer had Chapter 32 
funds available for participation in the Veterans Education 
Assistance Program.  The appellant contends that she made a 
payment of $2700 on or about September 15, 1998, to the Army 
Finance and Accounting Office in Mannheim, Germany, to 
reestablish her VEAP eligibility.  

The veteran attached a copy of an e-mail from a person 
identified as "mimie (finance cashier)" dated April 9, 
2003, in which the finance cashier wrote that the veteran's 
payment was on September 15, 1998 for $2700, and that she 
would look to see if the CCV copy was still on file.  She 
left a phone number where she could be reached.  However, no 
follow-up e-mail is of record.

There are a number of e-mails of record from February 2003 to 
May 2003 showing that the RO investigated the matter of 
whether the veteran made the aforementioned payment or not.  
Of particular import is an e-mail from May 5, 2003, from an 
employee with the verifications section with the Army 
Military Pay Operations who wrote that she had searched the 
master pay account, and checked with accounting, but could 
not confirm the payment, unless finance made the input or 
sent the voucher to the centralized disbursing office.  There 
is a follow-up e-mail where the employee was asked how one 
would request a voucher from the centralized disbursing 
office, and where the office was located.  However, there is 
not a response from the employee with the verifications 
section.  

Because further action is required before the Board can enter 
a decision on the appellant's claim, the claim must be 
remanded to the RO.  38 C.F.R. § 19.9 (2003).

Also, it is noted that a Supplemental Statement of the Case 
(SSOC) must be issued if the RO receives additional pertinent 
evidence after a Statement of the Case (SOC) has been issued.  
38 C.F.R. § 19.31 (2003).  In this instance, additional 
evidence (in the form of the aforementioned e-mails) was 
received after the March 2003 SOC.  Accordingly, the RO must 
prepare a SSOC in which it considers the e-mails submitted 
after the March 2003 SOC

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the finance 
cashier identified in the April 9, 2003, 
e-mail to attempt to determine whether 
the veteran had made the $2700 payment.  
The RO should also contact the employee 
with the verifications section with the 
Army Military Pay Operations identified 
in the May 5, 2003, e-mail in an attempt 
to request a voucher from the centralized 
disbursing office.  If this information 
cannot be obtained without the 
appellant's consent, then the RO should 
attempt to obtain such consent.

2.  The RO should ansure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations are properly 
applied in the development of the claim. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159.  

3.  Following completion of the 
development requested above, the RO 
should readjudicate the appellant's claim 
for entitlement to eligibility benefit 
under the Veterans Education Assistance 
Program (Chapter 32) taking into account 
the entire record.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided with an SSOC which 
takes into account all evidence added to 
the record since the March 2003 SOC, 
including e-mail communications from 
April and May 2003.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


